Title: From Thomas Jefferson to Daniel L. Hylton, 18 October 1793
From: Jefferson, Thomas
To: Hylton, Daniel L.



Dear Sir
Monticello Oct. 18. 1793.

The bonds of Banks and Taylor which you were so kind as to take for my Elkhill lands, are destined to discharge bonds of mine to Mr. Jones of Bristol for Farrel & Jones, according to an agreement existing between Mr. Richard Hanson, attorney for Mr. Jones, and myself. Be
 
pleased therefore to deliver the said bonds to Mr. Hanson, taking his receipt for them on the back of this order, which will oblige Dear Sir Your friend & servt

Th: Jefferson

